DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janitschke et al (US 4,431,844) in view of Mitchell (US 4,874,900) and Gradeff (US 3,840,601).
The claims are drawn to a process for making pseudoionone and hydroxypseudoionone by the reaction of citral and acetone in the presence of water and a hydroxide; 4-hydroxy-4-methylpentan-2-one (diacetone alcohol or DAA) is also 
Janitschke et al teach a process for making unsaturated ketones, wherein an aldehyde is reacted with a molar excess of acetone or methyl ethyl ketone in the presence of an aqueous alkali metal hydroxide solution (abstract).  As an example, pseudoionone is produced by the reaction of citral and acetone in the presence of an aqueous sodium hydroxide solution.  An amount of 0.001 to 0.6 mole of hydroxide is used per mole of aldehyde.  When acetone is the ketone, the temperature of the reaction is from 65 to 180°C, and a pressure not more than 100 bar, preferably, not more than 20 bar.  (col. 4, lines 1-50; example 1).
Janitschke et al do not expressly teach the presence of 4-hydroxy-4-methylpentan-2-one or hydroxypseudoionone, and does not specifically teach adding a second amount of hydroxide so that an additional amount of pseudoionone is formed.
However, Mitchel teaches a process for the preparation of pseudoionone by the condensation reaction of citral and a ketone in the presence of a lithium hydroxide catalyst (abstract).  In an example, citral and acetone are reacted in the presence of lithium hydroxide to produce pseudoionone; the product also includes diacetone alcohol (example 1).
Gradeff teaches the preparation of methyl ionones by condensation of citral and methyl ethyl ketone.  Gradeff specifically teaches that the condensation proceeds via a beta-hydroxy ketone (col. 3).
Mitchel and Gradeff show that compounds such as diacetone alcohol and a beta-hydroxy ketone are formed during the condensation reaction between citral and a 
With regard to adding a second amount of hydroxide to produce addition pseudoionone, Janitschke et al teach that it the alkali metal hydroxide may be freed from the reaction mixture upon leaving the condensation reactor, and then recovered and reused in the reaction (col. 5, lines 19-24).  The reference also teaches that the process may be carried out in a batch-wise or in a continuous manner (col. 4, lines 65-67).  In a continuous process, it would have been obvious to a person having ordinary skill in the art to siphon off the reaction effluent as the process is running, and add additional catalyst, in this case, hydroxide, in order to ensure optimum conversion of the reactants and/or yield of the final product, i.e. pseudoionone.  Therefore, the examiner finds the instant claims obvious in view of the cited references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649. The examiner can normally be reached M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622